Citation Nr: 1517894	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to February 1946.  

In July 2014, he testified before the undersigned Veterans Law Judge at the RO in Newark, New Jersey.  A transcript of the hearing is of record.  In August 2014, the Board remanded the claim for additional development.  The claim has since been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 90.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his July 2014 Board hearing, the Veteran testified that his hearing acuity had worsened since his last VA examination in May 2011.  Therefore, the Board remanded the claim in August 2014 to afford him a new examination to evaluate the current severity of his hearing loss.

The record indicates that the Veteran was scheduled for an examination at the East Orange VAMC.  In January 2015, the VAMC reported that the Veteran called to cancel his examination because he did not want to be seen at that location.  However, a month later his representative requested that the Veteran be rescheduled for the examination as he had been in the hospital and was thus unable to attend the previously scheduled examination.

As the circumstances behind the Veteran's failure to appear at the scheduled examination are unclear, but his representative indicated he had good cause for being unable to attend the examination and wished to be rescheduled for a new examination, the Board finds that the claim should be remanded to reschedule a new examination.  The Veteran is notified that if he does not report, the claim will be decided on the evidence already associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to evaluate his bilateral hearing loss.  The examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.

2. Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

